Felton, C. J.
1. The notation on a note, “This note constitutes a lien on all fixtures and equipment at 268 Grill, 268 Williams ' Street,” is sufficient to constitute a valid chattel mortgage upon the property named therein. Code § 67-102. The description contained a key which would be sufficient with the aid of extrinsic evidence to adequately identify the property covered by the mortgage. Green v. Rogers, 62 Ga. 166 (1); Kiser & Co. v. Carrollton Dry Goods Co., 96 Ga. 760 (1, 4) (22 S. E. 303); Clark v. Dodson Printers’ Supply Co., 137 Ga. 324 (73 S. E. 580); International Harvester Co. v. Davis, 13 Ga. App. 1 (2) (78 S. E. 770); Jones & Damren Auto Co. v. Lott, 17 Ga. App. 834 (88 S. E. 719); Georgia Mountain Orchards v. Jones & Stewart, 33 Ga. App. 513 (126 S. E. 865).
2. A purchaser from a mortgagor of property covered by a recorded valid chattel mortgage takes the property subject to the lien of the mortgagee and such purchaser cannot gain a prescriptive title superior to the lien of the mortgagee. Fry v. Shehee, 55 Ga. 208 (3); Towler v. Carithers, 4 Ga. App. 517 (61 S. E. 1132).
The court erred in denying the motion for new trial.

Judgment reversed.


Quillian and Nichols, JJ., concur.